DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2,4-6, 8, 9, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2018/0268194)
	In regard to claim 1, Lin et al. teach a fingerprint sensing device, comprising: a light guide cover plate, comprising: a flat plate portion having a first surface and a second surface opposite to each other (element 120); and a light incident portion located at the second surface and having an inclined light incident surface (fig. 2 element MS1), wherein the inclined light incident surface is inclined with respect to the first surface and the second surface (fig. 2); a light source configured to emit a light beam, wherein the light beam is sequentially transmitted to the light incident portion and the flat plate portion via the inclined light incident surface (element 110); an image sensor (element 140); and a light output element disposed on the second surface and guiding the light beam in the flat plate portion to the image sensor (element MS2), wherein the light beam entering the flat plate portion from the light incident portion is totally reflected at the first surface and the second surface, the first surface is suitable for pressing by a finger of a user, and a fingerprint ridge of the finger is in contact with the first surface and destroys a total reflection phenomenon of the light beam at the first surface (paragraph 40).
	In regard to claim 2, Lin et al. teach wherein the light output element is a prism sheet, the prism sheet has a plurality of micro prisms, and a vertex of the micro prisms faces a direction away from the first surface and the second surface (fig. 2 MS1).

	In regard to claim 5, Lin et al. teach wherein the micro prisms are cone-shaped prisms (element MS1).
	In regard to claim 6, Lin et al. teach wherein the vertex of the micro prisms is a sharp corner (element MS1), a rounded corner, or a flat top chamfer.
	In regard to claim 8, Lin et al. teach wherein the inclined light incident surface faces an inner side of the light guide cover plate (fig. 2 prism).
	In regard to claim 9, Lin et al. teach wherein the inclined light incident surface faces an outer side of the light guide cover plate (fig. 2, the prism has facets that face both directions).
	In regard to claim 15, Lin et al. teach wherein a cross section of the light beam emitted by the light source is a linear cross section (fig. 2, the light emitted from element 110 contains a linear cross-section).
	In regard to claim 17, Lin et al. teach wherein the light incident portion and the light output element are respectively disposed at two opposite ends of the second surface (fig. 2 elements MS1 and 140 on opposite ends).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Thompson et al. (US 2014/0043856).
In regard to claim 7, Lin et al. teach all the elements of claim 7 except wherein a pitch of the micro prisms falls within a range of 10 nm to 1 m, and a height of the micro prisms falls within a range of 1 nm to 1 µm.

The two are analogous art because they both deal with the same field of invention of extracting light from light guides.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Lin et al. with the prism of Thompson et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Lin et al. with the prism of Thompson et al. because it would reduce distortion (paragraph 6).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Wu (US 2014/0125788).
	In regard to claim 16, Lin et al. teach all the elements of claim 16 except wherein the light source comprises a plurality of point light sources arranged in a line.
	Wu teaches wherein the light source comprises a plurality of point light sources arranged in a line (elements 121).
	The two are analogous art because they both deal with the same field of invention of fingerprint sensing.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Lin et al. with the light sources of Wu. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Lin et al. with the light sources of Wu because the light sources of Wu would increase the area that could be used to recognize fingerprints.
	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Smith et al. (US 2019/0138154).
	In regard to claim 18, Lin et al. teach all the elements of claim 18 except wherein the light incident portion and the light output element are disposed at a same end of the second surface.
	Smith et al. teach wherein the light incident portion and the light output element are disposed at a same end of the second surface (figs. 9A-9C and paragraph 63. Smith et al. teach a detector on both ends of the second surface).

At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Lin et al. with sensor area of Smith et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Lin et al. with sensor area of Smith et al. because it would increase the usable area of the display.
Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or make obvious the flat top surface of the light incident portion as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623